UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended April 30, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 4.20 6.91 6.01 4.45 4.20 39.63 79.31 Class B 3.87 6.89 5.92 4.51 3.87 39.55 77.78 Class C 7.87 7.19 5.77 8.51 7.87 41.53 75.16 Class I 1 10.04 8.46 7.03 10.10 10.04 50.11 97.20 Class R2 9.83 7.96 6.48 9.98 9.83 46.67 87.43 Class R6 10.15 8.45 6.99 10.18 10.15 50.05 96.61 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R2 and Class R6 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual until at least 2-28-14 for Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R2 Class R6 Net (%) 1.30 2.05 2.05 0.96 1.38 0.85 Gross (%) 1.30 2.05 2.05 0.96 1.38 0.88 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 U.S. Global Leaders Growth Fund | Semiannual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 3 4-30-03 $17,778 $17,778 $21,356 $21,743 Class C 3 4-30-03 17,516 17,516 21,356 21,743 Class I 1 4-30-03 19,720 19,720 21,356 21,743 Class R2 4-30-03 18,743 18,743 21,356 21,743 Class R6 4-30-03 19,661 19,661 21,356 21,743 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. Russell 1000 Growth Index is an unmanaged index of companies in the Russell 1000 Index (the 1,000 largest U.S. publicly traded companies) with high price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 For certain types of investors, as described in the Fund’s prospectuses. 2 Class R6 shares and Class R2 shares were first offered on 9-1-11 and 3-1-12, respectively. Returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R6 and Class R2 shares, as applicable. 3 The contingent deferred sales charge is not applicable. Semiannual report | U.S. Global Leaders Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2012 with the same investment held until April 30, 2013. Account value Ending value Expenses paid during on 11-1-12 on4-30-13 period ended 4-30-13 1 Class A $1,000.00 $1,099.30 $6.56 Class B 1,000.00 1,095.10 10.44 Class C 1,000.00 1,095.10 10.44 Class I 1,000.00 1,101.00 4.84 Class R2 1,000.00 1,099.80 6.56 Class R6 1,000.00 1,101.80 4.43 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 U.S. Global Leaders Growth Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2012, with the same investment held until April 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 11-1-12 on4-30-13 period ended 4-30-13 1 Class A $1,000.00 $1,018.50 $6.31 Class B 1,000.00 1,014.80 10.04 Class C 1,000.00 1,014.80 10.04 Class I 1,000.00 1,020.20 4.66 Class R2 1,000.00 1,018.50 6.31 Class R6 1,000.00 1,020.60 4.26 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.26%, 2.01%, 2.01%, 0.93%, 1.26% and 0.85% for Class A, Class B, Class C, Class I, Class R2 and Class R6 shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | U.S. Global Leaders Growth Fund 9 Portfolio summary Top 10 Holdings (41.0% of Net Assets on 4-30-13) Monsanto Company 4.9% The Coca-Cola Company 4.0% Apple, Inc. 4.3% Yum! Brands, Inc. 4.0% Ecolab, Inc. 4.1% eBay, Inc. 3.9% Automatic Data Processing, Inc. 4.0% Google, Inc., Class A 3.9% Starbucks Corp. 4.0% Visa, Inc., Class A 3.9% Sector Composition Information Technology 28.4% Energy 6.7% Consumer Discretionary 13.9% Financials 6.6% Consumer Staples 12.3% Industrials 2.8% Health Care 11.9% Short-Term Investments & Other 5.6% Materials 11.8% 1 As a percentage of net assets on 4-30-13. 2 Cash and cash equivalents not included. 3 Growth stocks may be subject to greater price fluctuations because their prices tend to place more emphasis on earnings expectations. Large company stocks as a group could fall out of favor with the market, causing the Fund to underperform. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. As the Fund is non-diversified, the Fund may invest its assets in a small number of issuers. Performance could suffer significantly from adverse events affecting these issuers. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the Fund’s prospectuses. 10 U.S. Global Leaders Growth Fund | Semiannual report Fund’s investments As of 4-30-13 (unaudited) Shares Value Common Stocks 94.4% (Cost $661,011,627) Consumer Discretionary 13.9% Hotels, Restaurants & Leisure 9.9% Starbucks Corp. 622,600 37,878,981 Starwood Hotels & Resorts Worldwide, Inc. 272,730 17,596,540 Yum! Brands, Inc. 553,840 37,727,581 Specialty Retail 4.0% Lowe’s Companies, Inc. 730,210 28,054,668 Tiffany & Company 128,920 9,498,826 Consumer Staples 12.3% Beverages 7.1% Companhia de Bebidas das Americas, ADR 689,070 28,954,721 The Coca-Cola Company 896,900 37,965,777 Food Products 1.5% Danone SA, ADR 950,380 14,274,708 Household Products 3.7% Colgate-Palmolive Company 290,751 34,718,577 Energy 6.7% Energy Equipment & Services 6.7% National Oilwell Varco, Inc. 523,710 34,156,366 Schlumberger, Ltd. 384,690 28,632,477 Financials 6.6% Capital Markets 3.6% State Street Corp. 579,450 33,880,442 Consumer Finance 3.0% American Express Company 419,650 28,708,257 Health Care 11.9% Biotechnology 1.0% Regeneron Pharmaceuticals, Inc. (I) 42,380 9,117,633 Health Care Equipment & Supplies 2.9% Intuitive Surgical, Inc. (I) 55,490 27,317,172 Health Care Technology 2.9% Cerner Corp. (I) 288,420 27,910,403 See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 11 Shares Value Pharmaceuticals 5.1% Novo Nordisk A/S, ADR 107,620 $19,008,921 Perrigo Company 242,900 29,004,690 Industrials 2.8% Trading Companies & Distributors 2.8% Fastenal Company (L) 535,930 26,287,367 Information Technology 28.4% Communications Equipment 3.6% QUALCOMM, Inc. 547,760 33,752,971 Computers & Peripherals 4.3% Apple, Inc. 91,860 40,671,015 Internet Software & Services 7.8% eBay, Inc. (I) 701,130 36,732,201 Google, Inc., Class A (I) 44,390 36,602,662 IT Services 7.9% Automatic Data Processing, Inc. 556,090 37,447,101 Visa, Inc., Class A 217,300 36,606,358 Software 4.8% Red Hat, Inc. (I) 351,810 16,862,253 SAP AG, ADR (L) 362,080 28,912,088 Materials 11.8% Chemicals 11.8% Ecolab, Inc. 454,570 38,465,713 Monsanto Company 433,590 46,316,084 Praxair, Inc. 235,690 26,939,367 Yield (%) Shares Value Securities Lending Collateral 5.1% (Cost $47,908,914) John Hancock Collateral Investment Trust (W) 0.2361 (Y) 4,786,898 47,910,147 Shares Value Short-Term Investments 4.7% (Cost $44,314,071) Money Market Funds 4.7% State Street Institutional U.S. Government Money Market Fund 0.0020 (Y) 44,314,071 44,314,071 Total investments (Cost $753,234,612) † 104.2% Other assets and liabilities, net (4.2%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 12 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 4-30-13. (W) Investment is an affiliate of the Fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 4-30-13. † At 4-30-13, the aggregate cost of investment securities for federal income tax purposes was $759,977,217. Net unrealized appreciation aggregated $222,248,921, of which $223,162,790 related to appreciated investment securities and $913,869 related to depreciated investment securities. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-13 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $705,325,698) including $46,895,847 of securitiesloaned $934,315,991 Investments in affiliated issuers, at value (Cost $47,908,914) 47,910,147 Total investments, at value (Cost $753,234,612) Receivable for investmentssold 18,438,356 Receivable for fund sharessold 5,210,839 Dividends and interestreceivable 987,974 Receivable for securities lendingincome 7,690 Other receivables and prepaidexpenses 128,712 Totalassets Liabilities Payable for investmentspurchased 14,263,749 Payable for fund sharesrepurchased 1,232,619 Payable upon return of securitiesloaned 47,909,987 Payable toaffiliates Accounting and legal servicesfees 16,861 Transfer agentfees 226,619 Distribution and servicefees 224,454 Trustees’fees 32,763 Investment managementfees 562,657 Other liabilities and accruedexpenses 46,647 Totalliabilities Netassets Net assets consistof Paid-incapital $701,182,917 Undistributed net investmentincome 582,867 Accumulated net realized gain (loss) oninvestments 11,726,043 Net unrealized appreciation (depreciation) oninvestments 228,991,526 Netassets 14 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($548,044,579 ÷ 14,548,803shares) 1 $37.67 Class B ($32,277,922 ÷ 933,080shares) 1 $34.59 Class C ($109,606,026 ÷ 3,167,564shares) 1 $34.60 Class I ($245,148,555 ÷ 6,241,881shares) $39.27 Class R2 ($4,351,811 ÷ 111,063shares) $39.18 Class R6 ($3,054,460 ÷ 77,679shares) $39.32 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $39.65 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-13 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $5,913,832 Securitieslending 51,792 Interest 2,988 Less foreign taxeswithheld (134,887) Total investmentincome Expenses Investment managementfees 3,041,956 Distribution and servicefees 1,219,132 Accounting and legal servicesfees 84,455 Transfer agentfees 654,372 Trustees’fees 17,535 State registrationfees 58,262 Printing andpostage 36,927 Professionalfees 33,243 Custodianfees 40,082 Registration and filingfees 20,558 Other 13,023 Totalexpenses Less expensereductions (51) Netexpenses Net investmentincome Realized and unrealizedgain Net realized gainon Investments in unaffiliatedissuers 18,462,566 Investments in affiliatedissuers 6,161 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 56,862,909 Investments in affiliatedissuers (4,387) Net realized and unrealizedgain Increase in net assets fromoperations 16 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-13 ended (Unaudited) 10-31-12 Increase (decrease) in netassets Fromoperations Net investment income(loss) $614,231 ($931,333) Net realizedgain 18,468,727 16,977,524 Change in net unrealized appreciation(depreciation) 56,858,522 62,236,198 Increase in net assets resulting fromoperations Distributions toshareholders From net realizedgain ClassA (9,612,480) (9,343,569) ClassB (711,742) (894,644) ClassC (2,051,288) (1,973,172) ClassI (4,015,442) (1,730,469) ClassR2 (6,743) — ClassR6 (47,990) (3,185) Totaldistributions From Fund sharetransactions Totalincrease Netassets Beginning ofperiod 693,999,139 422,083,011 End ofperiod Undistributed net investment income (accumulated net investmentloss) See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 17 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 0.03 (0.03) — 4 — 4 0.02 0.03 0.03 Net realized and unrealized gain (loss) oninvestments 3.39 5.08 3.14 3.96 3.30 (7.96) 1.04 Total from investmentoperations Lessdistributions From net investmentincome — — — (0.02) (0.01) — — From net realizedgain (0.79) (0.98) — — (0.29) — (1.12) Totaldistributions — — Net asset value, end ofperiod Total return (%) 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $548 $413 $282 $264 $480 $552 $1,022 Ratios (as a percentage of average net assets): Expenses beforereductions 1.26 8 1.30 1.26 1.50 1.81 9 1.38 8 1.32 Expenses net of feewaivers 1.26 8 1.30 1.26 1.30 1.34 9 1.30 8 1.27 Expenses net of fee waivers andcredits 1.26 8 1.30 1.26 1.30 1.33 9 1.30 8 1.27 Net investment income(loss) 0.18 8 (0.10) (0.01) 0.01 0.10 0.13 8 0.10 Portfolio turnover (%) 13 30 50 33 37 58 27 1 Six months ended 4-30-13.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Does not reflect the effect of sales charges, ifany. 6 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 7 Notannualized. 8 Annualized. 9 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 18 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.09) (0.26) (0.21) (0.19) (0.13) (0.13) (0.18) Net realized and unrealized gain (loss) oninvestments 3.11 4.71 2.94 3.75 3.12 (7.61) 1.00 Total from investmentoperations Lessdistributions From net realizedgain (0.79) (0.98) — — (0.29) — (1.12) Totaldistributions — — — Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $32 $30 $27 $39 $47 $56 $107 Ratios (as a percentage of average net assets): Expenses beforereductions 2.01 7 2.05 2.01 2.24 2.50 8 2.13 7 2.07 Expenses net of feewaivers 2.01 7 2.05 2.00 2.05 2.08 8 2.05 7 2.02 Expenses net of fee waivers andcredits 2.01 7 2.05 2.00 2.05 2.07 8 2.05 7 2.02 Net investmentloss (0.57) 7 (0.85) (0.75) (0.75) (0.65) (0.63) 7 (0.65) Portfolio turnover (%) 13 30 50 33 37 58 27 1 Six months ended 4-30-13.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 19 CLASS C SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.09) (0.26) (0.21) (0.19) (0.12) (0.13) (0.18) Net realized and unrealized gain (loss) oninvestments 3.11 4.71 2.95 3.74 3.12 (7.61) 1.00 Total from investmentoperations Lessdistributions From net realizedgain (0.79) (0.98) — — (0.29) — (1.12) Totaldistributions — — — Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $110 $81 $58 $60 $60 $62 $114 Ratios (as a percentage of average net assets): Expenses beforereductions 2.01 7 2.05 2.01 2.23 2.51 8 2.13 7 2.07 Expenses net of feewaivers 2.01 7 2.05 2.01 2.05 2.08 8 2.05 7 2.02 Expenses net of fee waivers andcredits 2.01 7 2.05 2.01 2.05 2.07 8 2.05 7 2.02 Net investmentloss (0.57) 7 (0.85) (0.75) (0.76) (0.66) (0.63) 7 (0.65) Portfolio turnover (%) 13 30 50 33 37 58 27 1 Six months ended 4-30-13.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 20 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.09 0.08 0.12 0.11 0.13 0.13 0.16 Net realized and unrealized gain (loss) oninvestments 3.53 5.28 3.25 4.10 3.38 (8.14) 1.06 Total from investmentoperations Lessdistributions From net investmentincome — — — (0.07) (0.04) — — From net realizedgain (0.79) (0.98) — — (0.29) — (1.12) Totaldistributions — — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $245 $169 $55 $37 $26 $51 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 0.93 6 0.96 0.90 0.93 0.96 7 0.89 6 0.88 Expenses net of feewaivers 0.93 6 0.94 0.85 0.85 0.84 7 0.85 6 0.84 Expenses net of fee waivers andcredits 0.93 6 0.94 0.85 0.85 0.84 7 0.85 6 0.84 Net investmentincome 0.50 6 0.24 0.39 0.43 0.60 0.60 6 0.54 Portfolio turnover (%) 13 30 50 33 37 58 27 1 Six months ended 4-30-13.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS R2 SHARES Periodended 4-30-13 1 10-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.06 0.02 Net realized and unrealized gain oninvestments 3.51 1.92 Total from investmentoperations Lessdistributions From net realizedgain (0.79) — Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $4 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.26 7 1.13 7 Expenses net of feewaivers and credits 1.26 7 1.13 7 Net investmentincome 0.34 7 0.08 7 Portfolio turnover (%) 13 30 8 1 Six months ended 4-30-13.Unaudited. 2 The inception date for Class R2 shares is 3-1-12. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 11-1-11 to 10-31-12. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 21 CLASS R6 SHARES Periodended 4-30-13 1 10-31-12 10-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.10 0.11 0.03 Net realized and unrealized gain oninvestments 3.55 5.27 1.22 Total from investmentoperations Lessdistributions From net realizedgain (0.79) (0.98) — Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $3 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.85 7 0.88 0.88 7 Expenses net of feewaivers and credits 0.85 7 0.85 0.85 7 Net investmentincome 0.53 7 0.30 0.66 7 Portfolio turnover (%) 13 30 50 8 1 Six months ended 4-30-13.Unaudited. 2 The inception date for Class R6 shares is 9-1-11. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 11-1-10 to 10-31-11. 22 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock U.S. Global Leaders Growth Fund (the Fund) is a series of John Hancock Capital Series (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R2 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
